In determining the distance a pupil of a public school must travel under Section 7735, General Code, the measurement should be made from the door of the sehoolhouse along the center of the most direct public highway to the nearest point of the curtilage of the pupil’s residence, including in said measurement the distances from the school house door and said point in the curtilage, respectively, by the most direct walk, lane, or path to the center of the highway.
It appears from the agreed statement of facts that the distance so measured in this case is more than one and one-half miles and the judgment below is, therefore, affirmed.